Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159691(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  CITY OF DEARBORN,                                                                                    Elizabeth T. Clement
            Plaintiff/Counterdefendant-                                                                Megan K. Cavanagh,
            Appellee,                                                                                                   Justices
                                                                    MSC: 159691
  v                                                                 COA: 339704
                                                                    Wayne CC: 15-012788-CH
  BANK OF AMERICA,
           Defendant/Cross-Defendant-
           Appellee,
  and
  WEST DEARBORN PARTNERS LLC,
             Defendant/Counterplaintiff/
             Cross-Plaintiff-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of appellant to extend the time for filing
  its reply is GRANTED. The reply will be accepted as timely filed if submitted on or before
  August 2, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 24, 2019

                                                                               Clerk